
	
		I
		112th CONGRESS
		1st Session
		H. R. 1296
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To modify the boundary of Petersburg National Battlefield
		  in the Commonwealth of Virginia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Petersburg National Battlefield
			 Boundary Modification Act.
		2.Boundary
			 modification
			(a)In
			 generalThe boundary of Petersburg National Battlefield is
			 modified to include the properties as generally depicted on the map titled
			 Petersburg National Battlefield Boundary Expansion, numbered
			 325/80,080, and dated June 2007. The map shall be on file and available for
			 inspection in the appropriate offices of the National Park Service.
			(b)Acquisition of
			 propertiesThe Secretary of the Interior (referred to in this Act
			 as the Secretary) is authorized to acquire the lands or
			 interests in land, described in subsection (a), from willing sellers only by
			 donation, purchase with donated or appropriated funds, exchange, or
			 transfer.
			(c)AdministrationThe
			 Secretary shall administer any land or interests in land acquired under this
			 section as part of the Petersburg National Battlefield in accordance with
			 applicable laws and regulations.
			3.Administrative
			 jurisdiction transfer
			(a)In
			 generalThe Secretary and the Secretary of the Army are
			 authorized to transfer administrative jurisdiction for approximately 1.171
			 acres of land under the jurisdiction of the Department of the Interior within
			 the boundary of the Petersburg National Battlefield, for approximately 1.170
			 acres of land under the jurisdiction of the Department of the Army within the
			 boundary of the Fort Lee Military Reservation adjacent to the boundary of the
			 Petersburg National Battlefield.
			(b)MapThe
			 land to be exchanged is depicted on the map titled Petersburg National
			 Battlefield Proposed Transfer of Administrative Jurisdiction, numbered
			 325/80,081, and dated October 2009. The map shall be available for public
			 inspection in the appropriate offices of the National Park Service.
			(c)Conditions of
			 transferThe transfer of administrative jurisdiction authorized
			 in subsection (a) shall be subject to the following conditions:
				(1)No reimbursement
			 or considerationThe transfer shall occur without reimbursement
			 or consideration.
				(2)DeadlineThe
			 Secretary and the Secretary of the Army shall complete the transfers authorized
			 by this section not later than 120 days after the funds are made available for
			 that purpose.
				(3)ManagementThe
			 land conveyed to the Secretary under subsection (a) shall be included within
			 the boundary of the Petersburg National Battlefield and shall be administered
			 as part of the park in accordance with applicable laws and regulations.
				
